Name: Regulation (Euratom, ECSC, EEC) No 711/75 of the Council of 18 March 1975 amending Regulation (EEC, Euratom, ECSC) No 259/68 laying down the Staff Regulations of officials and the conditions of employment of other servants of the European Communities
 Type: Regulation
 Subject Matter: executive power and public service;  personnel management and staff remuneration;  EU institutions and European civil service;  teaching;  labour market
 Date Published: nan

 20 . 3 . 75 Official Journal of the European Communities No L 71 / 1 I (Acts whose publication is obligatory) REGULATION (EURATOM, ECSC, EEC) No 711 /75 OF THE COUNCIL of 18 March 1975 amending Regulation (EEC, Euratom, ECSC) No 259/68 laying down the Staff Regulations of officials and the conditions of employment of other servants of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 24 thereof ; Having regard to the proposal from the Commission , made after consulting the Staff Regulations Committee ; Having regard to the Opinion of the European Parlia ­ ment (*) ; Having regard to the Opinion of the Court of Justice ; Whereas, in the light of experience gained and in view of the changing nature of certain duties performed by officials of the European Communities, priority should be given to amending certain provi ­ sions of the Staff Regulations of the European Communities as laid down by Regulation (EEC, Euratom , ECSC) No 259/68 (2 ) as last amended by Regulation (EEC, Euratom , ECSC) No 3191 /74 (3 ), HAS ADOPTED THIS REGULATION : Article 1 The Staff Regulations of officials of the European Communities are hereby amended as follows : 1 . Annex VII, Article 3 The third paragraph is replaced by the following : 'The maximum prescribed in the first paragraph shall be doubled for :  an official whose place of employment is at least 50 km from a European school or an educational establishment working in his language, provided that the child actually attends an educational establishment at least 50 km from the place of employment ; and  an official whose place of employment is at least 50 km from an establishment of higher education in the country of which he is a national or working in his language , provided that the child actually attends an establishment of higher education at least 50 km from the place of employment and the official is entitled to the expatriation allowance ; the latter condi ­ tion shall not apply if there is no such establish ­ ment in the country of which the official is a national .' 2 . Annex VII, Article 12 In the second subparagraph of paragraph 3 , ' Bfrs 150 ' is replaced by 'Bfrs 225'. 3 . Annex VII, Article 13 (a) Paragraph 1 (a) is replaced by the following : '(a) The daily subsistence allowance for officials on mission shall be paid on the following scale : I 11 III Grades A 1 to A 3 and L/A 3 Grades A 4 to A 8 L/A 4 to L/A 8 and category B Other grades Bfrs 860 Bfrs 1 320 Bfrs 1 160 ' (  ) OJ No C 140 , 13 . 11 . 1974, p. 20 . ( 2 ) OJ No L 56, 4 . 3 . 1968 , p. 1 . ( 3 OJ No L 341 , 20 . 12 . 1974, p. 1 . No L 71 /2 20 . 3 . 75Official Journal of the European Communities (b) In paragraph 2, 'Bfrs 840 ' and 'Bfrs 360 are replaced by 'Bfrs 930 ' and 'Bfrs 400' respec ­ tively. (c) In paragraph 3 , 'Bfrs 300 ' and 'Bfrs 270 ' are replaced by 'Bfrs 330 ' and 'Bfrs 300 ' respec ­ tively. (d) Paragraph 8 is replaced by the following : ' 8 . Where an official on mission has a meal or accomodation provided or reimbursed by one of the institutions of the Communities or by a national or international administration or organization , he shall declare it . His daily subsistence allowance shall be reduced by Bfrs 200 for each meal provided, the allowances provided for in columns II and III shall be reduced by Bfrs 450 and Bfrs 400 for each day's accomodation provided . Where an official on mission has all his meals and accomodation provided or reimbursed by one of the institutions of the Communities or by a national or international administration or organization , he shall receive an allowance of Bfrs 225 for each period of 24 hours in place of the daily subsistence allowance for missions provided for above.' (e) The following paragraph is added : ' 10 . The rates given in paragraphs 1 , 2 , 3 , 8 and 9 may be altered by the Council , acting on a proposal from the Commission , by a qualified majority as provided for in the first indent of Article 148 (2) of the Treaty establishing the European Economic Community and the first indent of Article 118 (2) of the Treaty esta ­ blishing the European Atomic Energy Commu ­ nity.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 March 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . ¢ Done at Brussels, 18 March 1975 . For the Council The President R. RYAN